Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 01 February 2021.

Drawings
The drawings received on 01 February 2021 are accepted by the examiner.

Specification
The specification received on 01 February 2021 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejections filed on 01 October 2020 are overcome by the amendment filed on 01 February 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-5: 
                Regarding independent claim 1, the prosecution history, especially at the previous Remarks by applicant filed on (01 February 2021, pages 7-8) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 1-5:  the prior art does not disclose or suggest a device comprising a housing having an upper base portion and a lower base portion, wherein the upper base portion is connected in a pivotable arrangement to the lower base portion; the upper base portion having a first housing segment and a second housing segment; a first laser unit located in the first housing segment and a second laser unit located in the second housing segment; a mechanical arrangement connecting the first housing segment and the second housing segment and configured to simultaneously move the first housing segment in an opposite rotational direction from the second housing segment in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           



/TC/
17 March 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861